DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
New claims 62-77 are under consideration in this office action.


Sequence Compliance
The nucleotide sequence disclosure contained in this application does not comply with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825.    
	37 CFR 1.821(d) states: “[w]here the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description of claims, even if the sequence is also embedded in the text or the description or claims of the patent application.
	Page 51, lines 4-6 discloses nucleic acid sequences lacking the requisite SEQ ID NOS.
	Appropriate correction is required.
	The absence of proper sequence listing did not preclude the examination on the merits however, for a complete response to this office action, applicant must submit the required material for sequence compliance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

(1)  Claims 62-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,472,611. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims discloses a species of the instant claims.
	Regarding claim 62, patent claim 1 discloses identical claim language to instant claim 62 and further specifies wherein step (c) is performed without using irradiated human neonatal fibroblast feeder cells.  As such, patent claim 1 discloses an anticipatory species of instant claim 62.  Thus, patent claim 1 renders instant claim 62 obvious.
	Regarding claims 63-69, patent claims 2-8 have identical claim language to instant claims 63-69, respectively.  Thus, patent claims 2-8 disclose an anticipatory species of instant claims 63-69, respectively, rendering the instant claims obvious.
	Regarding claim 70, patent claim 9 discloses identical claim language to instant claim 70 and further specifies wherein step (c) is performed without using irradiated human neonatal fibroblast feeder cells.  As such, patent claim 9 discloses an 
	Regarding claims 71-77, patent claims 10-16 have identical claim language to instant claims 71-77, respectively.  Thus, patent claims 10-16 disclose an anticipatory species of instant claims 71-77, respectively, rendering the instant claims obvious.

(2)  Claims 62, 67, 69, 70, 75 and 77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 219 of copending Application No. 16/006,461 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim discloses a species of the instant claim.
Regarding claims 62 and 70, copending claim 219 discloses a method comprising delivering a synthetic RNA encoding a gene-editing protein that targets COL7 gene and delivers a synthetic RNA encoding a reprogramming factor to the non-pluripotent (i.e. differentiated cell), wherein the transfected non-pluripotent cell expresses the gene-editing protein and the reprogramming factors and the non-pluripotent cell is reprogrammed to a mesenchymal cell (i.e. results in a gene-edited, reprogrammed cell).  Copending claim does not expressly disclose that the reprogramming and gene-editing occurs in a medium containing ingredients that support reprogramming.  However, the copending claims does disclose that the synthetic RNAs are delivered into the cell and the cells are reprogrammed.  Therefore, to arrive at the reprogrammed, gene-edited cells as recited in the copending claim, inherently the method of the copending claim must require a medium that support 
Regarding claims 67 and 75, copending claim 227 discloses the species of pseudouridine or 5-methlcytidine residues.   Thus, copending claim 227 is an anticipatory species of instant claims 67 and 75.
Regarding claims 69 and 77, copending claim 224 discloses the species of reprogramming factors claimed in instant claims 69 and 77.   Thus copending claim 224 is an anticipatory species of instant claims 69 and 77.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632